


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of July 29, 2013 (the
“Agreement Date”), for the period commencing on May 1, 2013 (the “Start Date”)
by and between MILLER ENERGY RESOURCES, INC., a Tennessee corporation (the
“Company”), and KURT C. YOST (“Executive”).
 
WHEREAS, the parties hereto wish to enter into this Agreement to employ
Executive upon the terms and conditions herein.


WHEREAS, the Executive was previously employed by the Company under a prior
employment agreement, dated as of May 20, 2012 (the “Prior Agreement”) which is
hereby replaced in its entirely with this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
     1.    Employment Period.
 
The Company hereby employs Executive, and Executive agrees to serve the Company
under the terms of this Agreement, for the period commencing on the Start Date
and ending on July 28, 2014 (the “Employment Period”), subject to earlier
termination as provided herein.
 
     2.    Duties and Status.
 
The Company hereby engages Executive as Senior Vice President and General
Counsel of the Company on the terms and conditions set forth in this Agreement.
During the Employment Period, Executive shall report directly to the Chief
Executive Officer of the Company, and exercise such authority, perform such
executive duties and functions and discharge such executive responsibilities as
are reasonably associated with Executive's position, consistent with the
responsibilities assigned to officers of companies comparable to the Company,
commensurate with the authority vested in Executive pursuant to this Agreement
and consistent with the Charter and By-laws of the Company as in effect from
time to time (the “Charter and Bylaws”). Without limiting the generality of the
foregoing, Executive shall undertake his duties in a manner consistent with the
best interests of the Company and shall perform his duties to the best of his
ability and in a diligent and proper manner. Executive shall perform all duties,
services and responsibilities in accordance with the guidelines, policies and
procedures established by the Board of Directors (the “Board”) of the Company
from time to time. Executive further agrees to devote his entire business time,
attention, full skill and best efforts to the interests and business of the
Company. Notwithstanding the foregoing or any other provision of this Agreement,
it shall not be a breach or violation of this Agreement for the Executive to (i)
serve on corporate (subject to approval of the Board), civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (iii) manage personal real estate
investments, so long as such activities do not significantly interfere with or
significantly detract from the performance of the Executive's responsibilities
to the Company in accordance with this Agreement.


     3.    Compensation; Benefits and Expenses.
 
(a) Salary. The Company shall pay to Executive, as compensation for the
performance of his duties and obligations under this Agreement, a base salary at
the rate of $300,000 per annum (the “Base Salary”) which shall commence as of
July 17, 2013 and continue for the remainder of the Employment Period, payable
in arrears in accordance with the normal payroll practices of the Company for
its executive officers. For periods prior to July 17, 2013, the Executive has
received a salary at a rate specified pursuant to the Prior Agreement, the
payment of which is hereby ratified and affirmed.
 
(b) Incentives. In addition to his Base Salary, for the service period extending
from (and including) May 1, 2013 to (and including) April 30, 2014 (the “Service
Period”), the Company will provide to Executive an




--------------------------------------------------------------------------------




opportunity to earn incentive compensation based upon performance, in amounts
determined in accordance with, and subject to, the following:


(i)Defined Terms. As used herein, the following terms shall be defined as set
forth below:


“Annual Return” for a given Peer Company, means the (i) last reported closing
price for the common stock of that Peer Company on the national exchange on
which that company's share price is reported at the close of trading on the
Measurement Date (or if such day is not a Trading Day for that company, the
closing price as of the last Trading Day for that company prior to that date),
divided by (ii) last reported closing price for the common stock of that Peer
Company on the national exchange on which that company's share price is reported
at the close of trading on May 1, 2013.


“Committee” means the Compensation Committee of the Board.


“Committee's Negative Discretion” is defined in Section 3(b)(iii) hereof.


“Company Reported Share Price” means, for any given date, the closing share
price for the Company's common stock as reported on the New York Stock Exchange
at the close of trading on that date.


“Incentive Conditions” is defined in Section 3(b)(iii) hereof.


“Measurement Date” means April 30, 2014, or, if earlier, the date determined in
accordance with clauses (A) or (B) of Section 5(e)(i) of this Agreement in
connection with the early termination of the Executive by the Company.


“Miller Annual Return” means the (i) last reported closing price for the
Company's common stock on the NYSE at the close of trading on the Measurement
Date (or if such day is not a Trading Day for the Company, the closing price as
of the last Trading Day for the Company prior to that date), divided by (ii)
$3.66 (that being the last reported closing price for the Company's common stock
on the NYSE at the close of trading on May 1, 2013).


“Peer Companies” means publicly-traded companies included in the SunTrust Small
Cap Index, but excluding any companies on that list which cease to be publicly
traded on or before April 30, 2014;


“SunTrust Small Cap Index” shall mean the list of oil and natural gas
exploration and production companies with a market capitalization of less than
$1 billion set forth on Exhibit A hereto (prepared by SunTrust Robinson Humphrey
in its S&P Sector Comparison as of July 15, 2013); and


“Trading Day” shall mean (i) with respect to the Company, any day on which the
common stock of the Company is traded on the New York Stock Exchange and (ii)
with respect to any Peer Company, any day on which the common stock of that Peer
Company is traded on the national exchange on which trades in that Peer
Company's common stock is routinely reported.


(ii)Annual Incentive Compensation. Subject to the satisfaction of the Incentive
Conditions and the exercise of the Committee's Negative Discretion, the
Executive shall be entitled to annual incentive compensation (the “Incentive
Bonus”), as follows:


(A)The Executive shall be entitled to receive an Incentive Bonus equal to 50% of
his Base Salary in the event that, as of the Measurement Date, the Miller Annual
Return exceeds the Annual Return of more than 55% of the Peer Companies;






--------------------------------------------------------------------------------




(B)Without duplication of the amount described in the preceding clause (A), the
Executive shall be entitled to receive an Incentive Bonus equal to 60% of his
Base Salary in the event that, as of the Measurement Date, the Miller Annual
Return exceeds the Annual Return of more than 65% of the Peer Companies;


(C)Without duplication of the amounts described in the preceding clauses (A) and
(B), the Executive shall be entitled to receive an Incentive Bonus equal to 100%
of his Base Salary in the event that, as of the Measurement Date, the Miller
Annual Return exceeds the Annual Return of more than 75% of the Peer Companies;


(D)Without duplication of the amounts described in the preceding clauses (A),
(B) and (C), the Executive shall be entitled to receive an Incentive Bonus equal
to 125% of his Base Salary in the event that, as of the Measurement Date, the
Miller Annual Return exceeds the Annual Return of more than 80% of the Peer
Companies;


(E)Without duplication of the amounts described in the preceding clauses (A),
(B), (C) and (D), the Executive shall be entitled to receive an Incentive Bonus
equal to 150% of his Base Salary in the event that, as of the Measurement Date,
the Miller Annual Return exceeds the Annual Return of more than 90% of the Peer
Companies;


Except to the extent deferred under any deferred compensation plan of the
Company or otherwise provided herein, any Incentive Bonus payable to Executive
in accordance with this Section 3(b)(ii) shall be paid at times specified by the
Board or the Committee, but in any event within the applicable short-term
deferral period under Treasury Regulation § 1.409A-1(b)(4).


(iii)Limitations on and Conditions to Incentive Bonus. In addition to the
conditions set forth below, the Committee reserves the discretion to reduce the
payment of any Incentive Bonus payable under Section 3(b)(ii) above (the
“Committee's Negative Discretion”) based upon the Company's (1) failure to
comply with regulatory or legal requirements, (2) other failures by the
Executive to maintain or uphold adequate safety or environmental standards, (3)
the Company's cost of capital or capital structure being unsatisfactory, each as
determined by the Committee in its sole discretion. In addition, notwithstanding
Section 3(b)(ii) above, no Incentive Bonus, shall be paid to the Executive
unless each of the following conditions (the “Incentive Conditions”) are
satisfied:


(A)The last reported closing price for the Company's common stock on the NYSE at
the close of trading on the Measurement Date must equal or exceed $7.40 per
share;


(B)The average daily production of hydrocarbons of the Company must equal or
exceed 5,000 barrels of oil equivalent per day (as determined in accordance with
the SEC guideline under which six (6) Mcf of natural gas equals one (1) Bbl of
oil) during for the period from February 1, 2014, to April 30, 2014 (or, if the
Measurement Date is not April 30, 2014, the period from the start of the
Company's most recently started fiscal quarter to the Measurement Date);


(C)The Executive must continue to be employed by the Company on April 30, 2014
(except where the failure of this condition arises from the Company having
terminated the Executive without Cause); and


(D)The calculations required under Section 3(b)(i) and 3(b)(ii) in connection
with the payments of any Incentive Bonus shall have been calculated by the
Committee which shall have determined the conditions to the payments of the
Incentive Bonus have been met. These determinations by the Committee shall be
final and binding for all purposes absent manifest error, gross negligence or
willful misconduct.






--------------------------------------------------------------------------------




(iv)Long Term Incentives. Subject to the conditions and performance goals set
forth below, the Committee and the Board have granted (and the Company hereby
confirms the grant) to Executive on the Agreement Date pursuant to the Miller
Petroleum 2011 Equity Compensation Plan (the “2011 Plan”) an option (the
“Option”) to purchase 300,000 shares of common stock of the Company, at a strike
price equal to $5.21 per share (equal to the last reported closing price for the
Company's common stock on the NYSE at the close of trading on the date of the
grant), which shall vest as follows:


(A)Executive's option to purchase 100,000 shares of Company common stock shall
vest on the earliest date during the Service Period on which both (I) the
Company Reported Share Price shall exceed $8.00 per share for at least 20
Trading Days during the Service Period and (II) the Company's shareholders shall
have approved an increase in the number of shares available under the 2011 Plan
by an additional 7,300,000 shares or more (the “Plan Increase”);


(B) Executive's option to purchase an additional 100,000 shares of Company
common stock shall vest on the earliest date during the Service Period on which
both (I) the Company Reported Share Price shall exceed $10.00 per share for at
least 20 Trading Days during the Service Period and (II) the Company's
shareholders shall have approved the Plan Increase;


(C)Executive's option to purchase the remaining 100,000 shares of Company common
stock shall vest on the earliest date during the Service Period on which both
(I) the Company Reported Share Price shall exceed $12.00 per share for at least
20 Trading Days during the Service Period and (II) the Company's shareholders
shall have approved the Plan Increase.


The Option shall have a term of two years from the Agreement Date and shall be
granted under (and otherwise subject to) the terms of the 2011 Plan as well as
the applicable stock option agreement which will be provided to the Executive
promptly after the Option grant date. The determination as to whether the
conditions to vesting of all or any portion of the Option have been satisfied
shall be determined by the Committee (a “Committee Determination”), which may be
made in reliance of information supplied to the Committee by the Company's
officers and shall be final and binding for all purposes absent manifest error,
gross negligence or willful misconduct. In the event of a Change in Control (as
defined in Section 5(c) below) occurring prior to any date on which a definitive
Committee Determination has been made, if it can be reasonably demonstrated by
the Executive that one or more of the vesting conditions has been met during the
portion of the Service Period ending as of the day prior to the consummation of
the Change in Control, then the vesting condition shall be deemed to be
satisfied as of such day even in the absence of an actual Committee
Determination.


(v)    Additional Bonuses and Discretion. The Board and Committee retain
discretion to award cash incentives, bonuses and long-term incentive awards to
Executive separate from the annual incentive compensation and long term
incentive opportunities specified in this Section 3(b) both during and after the
Service Period (i.e., the provisions of this Section 3(b) are not exclusive).
  
(c) Vacation and Sick Leave. Executive shall be entitled during the Employment
Period to vacation time for each calendar year and such paid sick leave as are
in accordance with the normal Company policies and practices in effect from time
to time for senior executives but in no event less than four (4) weeks'
vacation; provided, however, that unless otherwise approved in writing by the
Board, no more than two weeks of such vacation time may be used consecutively,
and provided, further, that any accrued but unused vacation time and paid sick
leave remaining at the end of each calendar year shall be forfeited unless
otherwise agreed to in writing by the Company and Executive.
 
(d) Other Benefits. During the Employment Period, Executive shall be entitled to
participate in the employee benefit plans, programs and arrangements of the
Company in effect during the Employment Period which are generally available to
senior executives of the Company (including, without limitation, 401(k) and
group medical insurance plans), subject to and on a basis consistent with the
terms, conditions and overall administration of such plans, programs and
arrangements.




--------------------------------------------------------------------------------




 
(e) Expenses. In addition to any amounts payable to Executive pursuant to this
Section 3, the Company shall reimburse Executive, upon production of accounts
and vouchers or other reasonable evidence of payment by Executive, all in
accordance with the Company's regular procedures in effect from time to time,
all reasonable and ordinary expenses as shall have been incurred by him in the
performance of his duties hereunder or other expenses agreed upon in writing by
the Company and Executive.
 
     4.    Termination of Employment.
 
(a) Termination for Cause. The Company may terminate Executive's employment
hereunder at any time for Cause. For purposes of this Agreement, Cause shall
mean:
 
(i) Executive's commission of (A) any violation of law, (B) any breach of
fiduciary duty or act of negligence or malfeasance, or (C) any act of
dishonesty, fraud or misrepresentation, in each case under these clauses (A),
(B) or (C) which the Board reasonably determines has or may be expected to have
a material detrimental impact on the Company's business or operations or would
prevent Executive from effectively performing his duties under this Agreement;


(ii) Executive's commission of any other act of moral turpitude injurious to the
Company, which the Board in its sole discretion determines has or may be
reasonably expected to have a detrimental impact on the Company's business or
operations or would prevent Executive from effectively performing his duties
under this Agreement;


(iii) a breach by Executive of any obligations or covenants contained in this
Agreement as determined by the Board in its sole discretion; and


(iv) a failure by Executive to discharge his duties, responsibilities and
obligations under this Agreement, or a failure to follow the directives of the
Board, as determined by the Board in its sole discretion.


(b) Termination Upon Death or Disability. The Employment Period shall be
terminated upon the death or Disability (as defined below) of Executive.
"Disability" shall mean that as a result of physical or mental illness, injury,
infirmity or other incapacity as determined by a physician selected by the
Board, Executive is not able to substantially perform his duties and
responsibilities to the Company for a period of one hundred twenty (120)
consecutive days or an aggregate period of more than one hundred and eighty
(180) days in any 12-month period.
 
     5.    Consequences of Termination.
 
(a) For Cause, Death or Disability; By Executive. In the event of termination of
Executive's employment at any time during the Employment Period (i) by the
Company for Cause, (ii) by Executive for any reason, or (iii) as a result of
death or Disability, Executive shall be entitled only to receive Base Salary
accrued but not paid through the date of termination and, in the case of
termination due to death or Disability, a pro rata payment of the Incentive
Bonus earned under Section 3(b)(ii) and (iii) for the year, as specified in
Section 5(e), and the Company shall have no further obligations to Executive.
 
(b) Other Termination. In the event of a termination of Executive's employment
at any time during the Employment Period for any reason other than as set forth
in Sections 5(a) or 5(c) hereof:
 
(i)    The Company shall provide to Executive Base Salary accrued but not paid
through the date of termination plus, as severance subject to Section 5(d),
additional payments of Base Salary otherwise payable from the date of
termination through the end of the Employment Period, payable over time in
accordance with the Company's normal payroll practices; and






--------------------------------------------------------------------------------




(ii)    The Company shall pay to Executive a pro rata payment of the Incentive
Bonus earned under Section 3(b)(ii) and (iii) for the year, as specified in
Section 5(e); and


(iii)     Executive and the Company intend that payment of severance under
Section 5(b)(i) shall be exempt from treatment as nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code (“Code Section
409A”) to the maximum extent permitted, first for amounts treated as short-term
deferrals pursuant to Treasury Regulation § 1.409A-1(b)(4) and then for amounts
treated as separation pay due to involuntary separation from service pursuant to
Treasury Regulation § 1.409A-1(b)(9)(iii) to the extent of those amounts paid no
later than the last day of the second taxable year of Executive following the
taxable year of Executive's termination date and otherwise qualifying for such
exemption.


(c) Change in Control. If at any time during the Employment Period, Executive's
employment with the Company is terminated by the Company not for Cause after a
Change in Control (as hereinafter defined) or in the 90 days prior to a Change
in Control upon the request of the acquiror, the Company shall pay to Executive,
in lieu of the amount otherwise payable under Section 5(b) but subject to
Section 5(d), an amount equal to 2.00 multiplied by Executive's annualized Base
Salary that Executive is then earning in a lump-sum at the applicable time
specified in Section 5(d) but not earlier than the closing of the Change in
Control. For purposes hereof, a “Change in Control” means the acquisition by any
Person (as defined below) of beneficial ownership of securities of the Company
representing greater than 50% of the combined voting power of the Company's then
outstanding voting securities. Person means any individual or entity (or
group(s) thereof acting together), which such individual or entity (or group
thereof) is not a beneficial owner of any of the Company's securities as of the
date of this Agreement. In addition, in the case of such a termination the
Company shall pay to Executive the Incentive Bonus (without pro ration) earned
under Section 3(b)(ii) and (iii) for the year, as specified in Section 5(e).


(d)    Obligation to Execute Release. The Company's obligation to make the
payments provided for in Section 5(b) and 5(c) (the “Termination Payments”)
shall be subject to Executive's execution of a release in favor of the Company
and its stockholders and their respective directors, officers and employees, in
form and substance acceptable to the Company, which release is not revoked by
Executive by the end of any applicable revocation period and is thereafter
non-revocable (the “Release Condition”). The Company will supply to Executive a
form of the release (which shall include the Executive's obligations under
Section 7) not later than the date of Employee's termination, which must be
returned within the time period required by law and must not be revoked by
Employee within the applicable time period (if any) such that the release
becomes legally effective in any event no later than the sixtieth (60th) day
following Executive's termination of employment. If no time period for execution
or revocation applies under applicable law, the release must be executed and
returned to the Company within 15 days following Executive's termination of
employment. Amounts payable pursuant to Section 5(b) or 5(c) following
Executive's termination that are subject to the Release Condition shall be paid
or, in the case of installment payments, shall commence on the first regular
payroll date of the Company following satisfaction of the Release Condition and
in any event no later than the ninetieth (90th) day following the date of
Executive's termination of employment, provided that if such 90-day period spans
two calendar years, such payment shall be made or commence in the second such
calendar year. The Company retains discretion to deposit any payment hereunder
in escrow at any time during such fixed period, so that such deposited amount is
constructively received and taxable income to Executive upon deposit (it may be
constructively received even in the absence of such deposit) but with
distribution from such escrow remaining subject to Executive's satisfaction of
the Release Condition.


(e)    Incentive Payable In Connection with Termination. If upon termination of
employment by the Company without Cause Executive becomes entitled to be paid
the Incentive Bonus due under Section 3(b)(ii) and (iii) of this Agreement (or a
pro rata portion thereof) for the year of termination under Section 5(a), 5(b)
or 5(c), the following terms shall apply:


(i)    The Incentive Bonus will be based on the actual performance achieved by
the Company (and the price of its common stock) for the period from May 1, 2013
to, but excluding:


(A)
In the case of Section 5(a) or 5(b), the earlier of the date of termination of
the Executive or April 30, 2014, or





--------------------------------------------------------------------------------






(B)
In the case of Section 5(c), the earlier of the date on which the Change in
Control was first publicly announced or April 30, 2014,



with the “Measurement Date” being, for purposes of calculations under Section
3(b)(ii) and 3(b)(iii), the date determined in accordance with the foregoing
clauses (A) and (B);


(ii)    Such Incentive Bonus payment shall be made without any exercise of
negative discretion by the Board or Committee (including the Committee's
Negative Discretion, but still subject to the Incentive Conditions);


(iii)    The pro rata portion (if applicable) shall be determined by dividing
the number of days from the beginning of the fiscal year in which Executive's
employment terminates to the date of Executive's termination of employment by
365;


(iv)    The Incentive Bonus determined in accordance with this Section 5(e)
shall be payable not later than the time the Incentive Bonus would have been
paid in the absence of termination of employment.
 
(f) Withholding of Taxes. All compensation, in cash or otherwise, required to be
paid by the Company to Executive under this Agreement shall be subject to the
withholding of such amounts, if any, relating to tax, excise tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.
 
(g) No Other Obligations. Except for the obligations of the Company provided by
this Agreement, by any employee benefit plan of the Company in which Executive
participates, or by operation of applicable law, the Company shall have no
further obligations to Executive upon his termination of employment.
 
     6.    Indemnity.
 
The Company shall, during Executive's employment with the Company and
thereafter, indemnify Executive to the fullest extent permitted by law and by
its Charter and By-laws and shall assure that Executive is covered by the
Company's D&O insurance policies, if available, and any other insurance policies
that protect employees as in effect from time to time. Such insurance policies
shall be with providers, and provide for coverage in amounts, customary and
reasonable within the industry in which the Company operates.
 
     7.    Restrictive Covenants.
 
(a) Proprietary Information.
 
(i) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the business or
financial affairs of the Company or any Affiliates (as defined in Section 7(f)
below) is and shall be the exclusive property of the Company or any Affiliates.
Such information and know-how shall include, but not be limited to, inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, customer and supplier lists, client lists,
business plans, operational methods, pricing policies, marketing plans, sales
plans, identity of suppliers or vendors, trading positions, sales, profits or
other financial or business information, in each case of or relating to the
business of the Company or any Affiliates (collectively, “Proprietary
Information”). Except in connection with, and on a basis consistent with, the
performance of his duties hereunder, Executive shall not disclose any
Proprietary Information to others outside the Company or any Affiliates or use
the same for any unauthorized purposes without written approval by the Board,
either during or at any time after the Employment Period.
 




--------------------------------------------------------------------------------




(ii) Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, customer
lists, customer solicitations or other written, photographic, or other tangible
material containing Proprietary Information, whether created by Executive or
others, which shall come into his custody or possession, shall be and are the
exclusive property of the Company or any Affiliates to be used by Executive only
in the performance of his duties for the Company. Executive agrees to deliver to
the Company upon the expiration of the Employment Period all such material
containing Proprietary Information.
 
(iii) Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (i) and (ii) above,
also extends to such types of information, know-how, records and tangible
property of customers of the Company or any Affiliates or suppliers to the
Company or any Affiliates or other third parties who may have disclosed or
entrusted the same to the Company or any Affiliates or to Executive in the
course of the Company's business.
 
(iv) Notwithstanding the foregoing, Proprietary Information shall not include
information which (A) is or becomes generally available or known to the public,
other than as a result of any disclosure by Executive in violation hereof; or
(B) is or becomes available to Executive on a non-confidential basis from any
source other than the Company, other than any such source that is prohibited by
a legal, contractual, or fiduciary obligation to the Company from disclosing
such information.
 
(v) In the event that Executive is requested pursuant to, or becomes compelled
by, any applicable law, regulation, or legal process to disclose any Proprietary
Information, Executive shall provide the Company with prompt written notice
thereof so that the Company may seek a protective order or other appropriate
remedy or, in the Company's sole and absolute discretion, waive compliance with
the terms hereof. In the event that no such protective order or other remedy is
obtained, or the Company waives compliance with the terms hereof, Executive
shall furnish only that portion of such Proprietary Information which Executive
is advised by counsel in writing is legally required. Executive will cooperate
with the Company, at the Company's sole cost and expense, in its efforts to
obtain reliable assurance that confidential treatment will be accorded such
Proprietary Information.
 
(b) Developments.
 
(i) Executive shall make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by Executive or under his direction or jointly
with others during the Employment Period, whether or not during normal working
hours or on the premises of the Company or any Affiliates (collectively,
“Developments”).
 
(ii) Executive agrees to assign and does hereby assign to the Company (or any
entity designated by the Company) all of his right, title and interest in and to
all Developments and all related patents, patent applications, copyrights,
copyright applications, trademark and trademark applications and other
intellectual property of any kind or nature. Executive also hereby waives all
claims to moral rights in any Developments.
  
(iii) Executive agrees to cooperate fully with the Company or any Affiliates,
both during and after the Employment Period, with respect to the procurement,
maintenance and enforcement of copyrights and patents (both in the United States
and foreign countries) relating to Developments. Executive shall sign all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney, which the Company or any Affiliates may deem
necessary or desirable in order to protect their rights and interests in any
Development.
 
(c) Other Agreements. Executive represents that his performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement (i) to keep in confidence proprietary




--------------------------------------------------------------------------------




information, knowledge or data acquired by him in confidence or in trust prior
to his employment with the Company, (ii) to refrain from competing, directly or
indirectly, with the business of his previous employer or any other party, and
(iii) to refrain from soliciting the employment of any employees of any previous
employer or any other party.
 
(d) Non-Competition and Non-Solicitation. During any period of Executive's
employment hereunder and for a period of one (1) year thereafter, Executive
shall not engage (whether as an employee, consultant, director, agent or
independent contractor) in any Business Activities (other than such activities
as would otherwise be permissible under the last sentence of Section 2 hereof)
on behalf of himself or any person, firm or entity, and Executive shall not
acquire any financial interest (except for equity interests in publicly-held
companies that will not be significant and that, in any event, will not exceed
one percent (1%) of the outstanding equity of such company) in any entity which
engages in Business Activities in the geographic area of the United States.
During the period that the above noncompetition restriction applies, Executive
shall not, without the written consent of the Company: (i) solicit any employee
of the Company or any Affiliates to terminate his employment, or (ii) solicit
any customers, partners, resellers, vendors or suppliers of the Company on
behalf of any individual or entity other than the Company or its Affiliates. As
used herein, the term “Business Activities” shall mean any and all business
activities of the Company and any Affiliates as presently conducted and/or
conducted for the past two (2) years, but shall not include the practice of law
(whether or not such practice is connected to Business Activities or is for
clients engaged in Business Activities).
 
(e) Enforcement. The Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of this Section 7.
 
(f) Affiliates. For purposes of this Agreement, “Affiliates” shall mean any
individuals or entities that directly or indirectly, through one or more
intermediaries, controls, are controlled by or are under common control with the
Company. For purposes of this definition, “control” means the power to direct
the management and policies of another, whether through the ownership of voting
securities, by contract or otherwise.
 
8.    Provisions Relating to Possible Excise Tax.


(a)    Cut-Back to Maximize Retained After-Tax Amounts. The Company will reduce
any payment relating to a Change in Control (with a "payment" including, without
limitation, the vesting of an option or other non-cash benefit or property)
pursuant to any plan, agreement or arrangement of the Company (together,
"Severance Payments") to the Reduced Amount (as defined below) if but only if
reducing the Severance Payment would provide to Executive a greater net
after-tax amount of Severance Payments than would be the case if no such
reduction took place. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of the Severance
Payments without causing any Severance Payment to be subject to the excise tax
under Section 4999 (and related Section 280G) of the Code (“Excise Tax”),
determined in accordance with Section 280G(d)(4) of the Code. Any reduction in
Severance Payments shall be implemented in accordance with Section 8(b).


(b)    Implementation Rules. Any reduction in payments under Section 8(a) shall
apply to cash payments and/or vesting of equity awards so as to minimize the
amount of compensation that is reduced (i.e., it applies to payments or vesting
that to the greatest extent represent parachute payments), with the amount of
compensation based on vesting to be measured (to be minimally reduced, for
purposes of this provision) by the intrinsic value of the equity award at the
date of such vesting. Executive will be advised of the determination as to which
compensation will be reduced and the reasons therefor, and Executive and his
advisors will be entitled to present information that may be relevant to this
determination. No reduction shall be applied to an amount that constitutes a
deferral of compensation under Code Section 409A except for amounts that have
become payable at the time of the reduction and as to which the reduction will
not result in a non-reduction in a corresponding amount that is a deferral of
compensation under Code Section 409A that is not currently payable.
 




--------------------------------------------------------------------------------




For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:


(i)    The Severance Payments shall be treated as "parachute payments" within
the meaning of Section 280G(b)(2) of the Code, and all "excess parachute
payments" within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing ("Independent Advisors") selected by the Company
and reasonably acceptable to a majority of the employees who have agreements in
place with the Company requiring additional payments to them which shall become
due in connection with any Change in Control, the Severance Payments (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax.


(ii)    The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.


For purposes of determining reductions in compensation under Section 8(b), if
any, Executive will be deemed (A) to pay federal income taxes at the applicable
rates of federal income taxation for the calendar year in which the compensation
would be payable; and (B) to pay any applicable state and local income taxes at
the applicable rates of taxation for the calendar year in which the compensation
would be payable, taking into account any effect on federal income taxes from
payment of state and local income taxes. Compensation will be adjusted not later
than the applicable deadline under Code Section 409A to provide for accurate
payments under the cut-back provision of Section 8(b), but after any such
deadline no further adjustment will be made if it would result in a tax penalty
under Code Section 409A.


(c)    Internal Revenue Service Proceedings. The Company shall have the right to
control all proceedings with the Internal Revenue Service (or relating thereto)
that may arise in connection with the determination and assessment of any Excise
Tax and, at its sole option, the Company may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with any taxing
authority in respect of such Excise Tax (including any interest or penalties
thereon); provided, however, that the Company's control over any such
proceedings shall be limited to issues with respect to which compensation may be
reduced hereunder, and Executive will be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority.
Executive agrees to cooperate with the Company in any proceedings relating to
the determination and assessment of any Excise Tax.


9.    Code Section 409A Compliance Rules.
 
(a)    In General. This Section 9 serves to ensure compliance with applicable
requirements of Code Section 409A. Certain provisions of this Section 9 modify
other provisions of this Agreement. If the terms of this Section 9 conflict with
other terms of the Agreement, the terms of this Section 9 shall control.
(b)    Timing of Certain Payments. Unless an amount is payable under a plan,
program or arrangement on explicit terms providing for a delay in payment after
the Executive's Termination (as defined below) for any reason, which terms
comply with Code Section 409A, amounts earned or accrued as of the date of such
Termination shall be payable at the date the amounts otherwise would have been
payable under the respective plans, programs and arrangements but subject to the
delay provided by Section 9(d). Any payment or benefit required under this
Agreement to be paid in a lump sum or otherwise to be paid promptly at or
following a date or event shall be paid no later than 15 days after the due
date, subject to Section 5(d) and Section 9(d), as applicable. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement which constitutes nonqualified deferred
compensation subject to Code Section 409A, and to the extent an amount of such
deferred compensation is payable within a specified time period, the time during
such period at which such amount is paid shall be at the discretion of the
Company except as otherwise required by Section 5(d).




--------------------------------------------------------------------------------




(c)    Separate Payments. Each installment payment under Section 5(b) shall be
deemed a separate payment for purposes of Code Section 409A. Each other amount
payable under this Agreement shall be deemed a separate payment for purposes of
Code Section 409A.
(d)    Special Rules for Severance Payments. In the case of severance payments
under Section 5(b) or 5(c) (the “Severance Payments”) which constitute
nonqualified deferred compensation subject to Code Section 409A, the term
“termination of employment” or similar term shall mean a “separation from
service” as defined in Treasury Regulation § 1.409A-1(h). If any of such
Severance Payment is payable within six months after Executive's termination of
employment and, at the time of such termination, Executive was a “specified
employee” as defined in Treasury Regulation § 1.409A-1(i), such payment shall
instead be paid at the date that is six months after Executive's termination of
employment (or earlier at the date 15 days after the death of Executive).
(e)    Expense Reimbursements and In-Kind Benefits. With regard to any provision
in this Agreement that provides for reimbursement of expenses or in-kind
benefits, except for any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement that does not constitute a “deferral of
compensation,” within the meaning of Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be deemed to be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (iii) such payments shall be made on or before the
last day of Executive's taxable year following the taxable year in which the
expense occurred.
(f)    Other Provisions.
(i)    Non-transferability. No right to any payment or benefit under this
Agreement shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by Executive's
creditors or of any of Executive's beneficiaries.
(ii)    No Acceleration. The timing of payments and benefits under the Agreement
may not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as
otherwise permitted under Code Section 409A without Executive incurring a tax
penalty.
(iii)    Intention to Comply with Code Section 409A; Modifications. To the
fullest extent possible, payments and benefits provided under this Agreement are
intended to be exempt or excluded from the definition of “deferred compensation”
under Code Section 409A in accordance with one or more exemptions or exclusions
available under Code Section 409A. If and to the extent that any such payment or
benefit is, or becomes subject to, Code Section 409A due to a failure to qualify
for such an exemption or exclusion, this Agreement is intended to comply with
the applicable requirements of Code Section 409A with respect to such payment or
benefit so as to avoid the imposition of any taxes and/or penalties due to a
violation of Code Section 409A. To the extent possible, this Agreement shall be
interpreted and administered in a manner consistent with the foregoing statement
of intent. This Agreement may be modified in order to comply with Code Section
409A or exemptions or exclusions under Code Section 409A; any such modification
shall be made in good faith and to the extent reasonably practical shall
maintain the economic and other benefits provided to Executive and the Company
under this Agreement without failing to comply with Code Section 409A.
(iv)    Company Not Liable for Non-Compliance with Code Section 409A. In no
event whatsoever (including without limitation as a result of this Section 9)
shall the Company be liable for any taxes, penalties or interest that may be
imposed on Executive pursuant to Code Section 409A or under any similar
provision of state tax law, including by not limited to damages for failing to
comply with Code Section 409A and/or any similar provision of state tax law.




--------------------------------------------------------------------------------




     10.    Notices.
 
Any notice or other communication required or permitted to be given to any party
hereunder shall be in writing and shall be given to such party at such party's
address set forth below or such other address as such party may hereafter
specify by notice in writing to the other party. Any such notice or other
communication shall be addressed as aforesaid and given by (a) certified mail,
return receipt requested, with first class postage prepaid, (b) hand delivery,
or (c) reputable overnight courier. Any notice or other communication will be
deemed to have been duly given (i) on the fifth day after mailing, provided
receipt of delivery is confirmed, if mailed by certified mail, return receipt
requested, with first class postage prepaid, (ii) on the date of service if
served personally or (iii) on the business day after delivery to an overnight
courier service, provided receipt of delivery has been confirmed:


If to the Company, to:


Miller Energy Resources, Inc.
9721 Cogdill Road
Suite 302
Knoxville, Tennessee 37932
Attention: Chief Executive Officer


with a copy to:


Miller Energy Resources, Inc.
9721 Cogdill Road
Suite 302
Knoxville, Tennessee 37932
Attention: Assistant General Counsel


If to Executive, as follows:


[Home Address]


or to such other address as the Company may have on file in its payroll records
for the Executive from time to time.
 
     11.    Non-Assignment; Successors.
 
Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party,
provided that, the Company may assign its rights hereunder to any affiliate or
successor entity. This Agreement shall inure to the benefit of and be binding
upon the heirs, assigns or designees of the parties hereto. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any such successor
to its business and/or assets which assumes and agrees to perform this Agreement
by operation of law, or otherwise.
 
     12.    Entire Agreement.
 
This Agreement, together with Exhibit A hereto, the 2011 Plan and any stock
option agreement evidencing the Option, constitutes the entire agreement by the
Company and Executive with respect to the subject matter hereof and supersedes
any and all prior agreements or understandings between Executive and the Company
with respect to the subject matter hereof, whether written or oral.
 
13.    Amendment and Waiver.




--------------------------------------------------------------------------------




 
Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only by the written consent of all parties hereto. Any agreement
on the part of a party to any extension or waiver shall only be valid if set
forth in an instrument in writing signed on behalf of such party. Any such
waiver or extension shall not operate as waiver or extension of any other
subsequent condition or obligation.
 
14.    Unenforceability, Severability.
 
If any provision of this Agreement is found to be void or unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement
shall nevertheless be binding upon the parties with the same force and effect as
though the unenforceable part had been severed and deleted.
 
15.    Specific Performance.
 
The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.


16.    Mitigation.
 
Executive will not be required to mitigate the amount of payments provided for
under this Agreement by seeking other employment or otherwise, nor shall the
amount of payments provided for under this Agreement be reduced by any
compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to the Company, or otherwise.


     17.    Governing Law.
 
This Agreement shall be construed, interpreted and enforced in accordance with,
and shall be governed by, the laws of the State of Tennessee applicable to
contracts made and to be performed wholly therein without giving effect to
principles of conflicts or choice of laws thereof.
 
18.    Jurisdiction.
 
Each of the parties hereto hereby irrevocably consents and submits to the
exclusive jurisdiction of the state and federal courts located in Knox County,
Tennessee in connection with any proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby and waives any objection to
venue in Knox County, Tennessee. In addition, each of the parties hereto hereby
waives trial by jury in connection with any claim or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.
 
     19.    Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Agreement Date.
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
By: /s/ Kurt C. Yost
 
Name: Kurt C. Yost





